

116 SRES 422 ATS: Recognizing November 15, 2019, as “America Recycles Day” and expressing the sense of the Senate that recycling promotes a healthy economy and responsible environmental stewardship.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 422IN THE SENATE OF THE UNITED STATESNovember 14, 2019Mr. Carper (for himself and Mr. Boozman) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing November 15, 2019, as America Recycles Day and expressing the sense of the Senate that recycling promotes a healthy economy and responsible
			 environmental stewardship.
	
 Whereas recycling is among the top actions that people in the United States can do to improve the environment and the economy of the United States;
 Whereas, according to the Environmental Protection Agency, in the United States, only 21.4 percent of recyclable waste is recycled;
 Whereas, in the United States, recycling is an industry valued at approximately $200,000,000,000; Whereas diverting 75 percent of waste in the United States from landfilling and incineration to recycling by 2030 would result in the creation of approximately 2,300,000 recycling jobs, nearly 2 times the number of recycling jobs that existed in the United States in 2008;
 Whereas the 2016 Recycling Economic Information Report by the Environmental Protection Agency found, using 2007 as a base year, that recycling and reuse activities—
 (1)accounted for approximately 757,000 jobs, 0.52 percent of all jobs in the United States; (2)produced approximately $36,600,000,000 in wages, 0.62 percent of total wages paid in the United States; and
 (3)produced approximately $6,700,000,000 in tax revenue, 0.90 percent of total tax revenue in the United States;
 Whereas recycling conserves natural resources and fresh water; Whereas recycling prevents waste and discarded materials from ending up in oceans and waterways and harming water and wildlife;
 Whereas, in 2015, approximately 67,800,000 tons of municipal solid waste were recycled, in contrast with 137,700,000 tons of municipal solid waste that were landfilled; and
 Whereas, with respect to the 67,800,000 tons of municipal solid waste that were recycled, paper and paperboard accounted for 67 percent, metals accounted for 12 percent, and glass, plastic, and wood accounted for between 4 and 5 percent: Now, therefore, be it
	
 That the Senate— (1)recognizes November 15, 2019, as America Recycles Day;
 (2)acknowledges that recycling benefits and strengthens the economy, environment, and communities of the United States; and
 (3)encourages the people of the United States to be cognizant of their environmental footprint and to incorporate additional recycling practices into their daily lives.